Judgment unanimously affirmed. Memorandum: We reject defendant’s argument that the evidence of intent is insufficient to support his conviction for burglary in the second degree. Defendant’s intent to commit larceny can be inferred from the circumstances of the entry (see, People v Woodard, 148 AD2d 997, 998, Iv denied 14: NY2d 749; People v Caraballo, 138 AD2d 725, 726, Iv denied 71 NY2d 1024). We further conclude that the sentence is not harsh and excessive. (Appeal from judgment of Erie County Court, Drury, J.—burglary, second degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.